Case: 10-10138     Document: 00511210532          Page: 1    Date Filed: 08/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 20, 2010
                                     No. 10-10138
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DETROIT HINES, also known as Li’l Nut,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No.4:06-CR-88-3


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        In 2007, Detroit Hines, federal prisoner #35457-177, was convicted of
several cocaine and firearms offenses, including conspiracy to possess with the
intent to distribute more than 50 grams of crack cocaine. In December 2009, at
a time when he had no actions pending, Hines filed a pro se motion requesting
disclosure of the grand jury transcripts, minutes, or testimony relating to his
indictment. The district court construed the motion as arising under Federal
Rule of Criminal Procedure 6(e)(3)(E)(ii) and denied the motion. Hines has

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10138        Document: 00511210532 Page: 2   Date Filed: 08/20/2010
                                     No. 10-10138

appealed, and the Government has moved for dismissal or for summary
affirmance. Alternatively, the Government moves for an extension of time in
which to file a brief.
      It is questionable whether Hines’s motion had a valid jurisdictional basis
in the district court. See United States v. Carvajal, 989 F.2d 170, 170 (5th Cir.
1993). However, even if we assume that the district court correctly exercised
jurisdiction under the rule cited above, the district court did not abuse its
discretion in denying the motion because Hines failed to show a particularized
need for the grand jury materials. See United States v. Miramontez, 995 F.2d 56,
57-58 (5th Cir. 1993).       Accordingly, the Government’s motion for summary
affirmance is granted. The Government’s alternative motions are denied.
      AFFIRMED.




                                         2